Action to recover damages for personal injuries. Order modified on the facts by striking from the ordering paragraph the figures “ $1000 ” and by inserting in place thereof the figures “$1500.” As thus modified, the order is unanimously affirmed, with costs to appellant, and the time within which she may file a stipulation agreeing to the change in the verdict is extended until ten days after the entry of the order hereon. In our opinion the award of $1,000 was inadequate. Present — Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ.